Citation Nr: 0205541	
Decision Date: 05/29/02    Archive Date: 06/11/02

DOCKET NO.  02-00 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the appellant's countable annual income exceeds the 
maximum allowable income for entitlement to death pension 
benefits.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to November 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the appellant's claim for 
death pension benefits.  The appellant is the widow of the 
veteran, who died October 31, 1996.

In her Substantive Appeal, received by the RO in January 
2002, the appellant inquired as to what other VA benefits she 
and her child would be eligible to receive.  This matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT


1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claim.

2.  The appellant's countable income consists of $28,000 in 
annual income from employment and Social Security 
Administration benefits paid at the monthly rate of $538.00 
during calendar years 2000 and 2001 for herself and her one 
dependent child.

3.  The maximum applicable income limitation for a surviving 
spouse with one dependent during calendar year 2000 was 
$8,168.

4.  The maximum applicable income limitation for a surviving 
spouse with one dependent during calendar year 2001 was 
$8,389.

5.  The appellant's countable income for improved death 
pension purposes exceeds the maximum applicable income 
limitation.



CONCLUSION OF LAW

The requirements for entitlement to death pension benefits 
have not been met, as the appellant's countable income 
exceeds the maximum annual income limitation.  
38 U.S.C.A. §§ 1541, 5312 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.23 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the VCAA became effective.  
This liberalizing legislation is applicable to the 
appellant's claims.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  Besides eliminating the requirement that a 
claimant submit evidence of a well-grounded claim, it 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and contains an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  Further, during the 
pendency of this appeal, in August 2001, the VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments, which apply 
only to claims governed by Part 3 of the Code of Federal 
Regulations, were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b), which is effective August 
29, 2001.  

With respect to the appellant's claim, the Board is satisfied 
that all relevant facts have been properly developed, and no 
further assistance to the appellant is required to comply 
with the duty to assist the appellant mandated by the VCAA.  
The Board does not know of any additional relevant evidence, 
which is available.  The Board also finds that requirements 
regarding notice, which must be provided to the appellant 
pursuant to the VCAA, have been satisfied in a letter to the 
appellant discussing the requirements of the VCAA and in a 
Statement of the Case, both issued in January 2002. 

The appellant contends that her countable income should not 
prevent her from receiving improved death pension benefits.  
In this regard, she acknowledges that she has countable 
income from wages and Social Security benefits for her child, 
but asserts that she should receive improved death pension 
benefits because she has home maintenance and school expenses 
which exceed her annual income.  

Law and Regulation: VA will pay to each veteran of a period 
of war who meets the service requirements prescribed and who 
is permanently and totally disabled from non-service- 
connected disability not the result of the veteran's willful 
misconduct, pension at the prescribed rate.  38 U.S.C.A. § 
1521(a) (West 1991).  VA shall pay to the surviving spouse of 
each veteran of a period of war who met the prescribed 
service requirements, pension at the prescribed rate.  38 
U.S.C.A. § 1541(a).

Nonservice-connected death pension is a benefit subject to 
maximum income limitations.  In determining annual income, 
all payments of any kind or from any source (including 
salary, retirement or annuity payments, or similar income, 
which has been waived, irrespective of whether the waiver was 
made pursuant to statute, contract or otherwise) shall be 
included.  Exceptions to countable income include donations 
from public or private relief organizations, payments under 
this chapter, expenses of a veteran's last illness, casualty 
loss, unreimbursed medical expenses, benefits paid for 
courses of education or vocational rehabilitation, and 
certain income from children.  38 U.S.C.A. § 1503 (West 
1991).

The statutes regarding nonservice-connected death pension are 
implemented in the Code of Federal Regulations.  Payments of 
any kind, from any source shall be counted as income during 
the 12-month annualization period in which received unless 
specifically excluded.  38 C.F.R. § 3.271 (2001).  This 
regulation includes for consideration as countable income, 
recurring income, meaning income which is received or 
anticipated in equal amounts and at regular intervals and 
which will continue through the entire 12-month annualization 
period.  Id. at (a)(1).

Exclusions from otherwise countable income are specifically 
listed at 38 C.F.R. § 3.272 (2001).  These include income 
from welfare, maintenance furnished by a relative, friend or 
charitable organization, VA pension benefits, reimbursement 
for casualty loss, profit from sale of property, funds in 
joint accounts acquired by reason of death of other joint 
owner(s), unreimbursed medical expenses, expenses of last 
illnesses, burials, and just debts, educational expenses, 
certain children's income, income from domestic volunteer 
service act programs, distribution of funds from VA special 
therapeutic and rehabilitation activities funds, Agent Orange 
settlement payments, restitution to individuals of Japanese 
ancestry, cash surrender value of life insurance, income 
received by an American Indian beneficiary from trust or 
restricted lands, Radiation Exposure Compensation Act 
payments, Alaska Native Claims Settlement Act income, and 
money allowances for a child suffering from spina bifida who 
is a child of a Vietnam veteran.  Also exempted under this 
regulation are survivor benefit annuity (SBA) paid by 
Department of Defense under the authority of section 653, 
Public Law 199-4576 to qualified surviving spouses of 
veterans who died prior to November 1, 1953.  This latter 
section is not applicable to the instant case since the 
veteran in this case did not die prior to November 1, 1953.  
He died in October 1996.

Income of a spouse will be determined under the rules 
applicable to income of a claimant. 38 C.F.R. § 3.262(b) 
(2001).  Salary is not determined by "take home" pay, but 
includes deductions made under a retirement act or plan and 
amounts withheld by virtue of income tax laws.  38 C.F.R. § 
3.262(a)(1)(2001).

The maximum annual rates of pension and death pension payable 
are published in Appendix B of VA Manual M21-1 and are to be 
given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21 (2001).  The claimant filed 
her claim for death pension in July 2001.  Effective December 
1, 2000, the maximum annual rate of improved death pension 
for a surviving spouse with one child was $8,168 with $1,586 
for each additional child; thus, totaling $9,754.00 for a 
surviving spouse with two dependent children.  Effective 
December 1, 2001, the maximum annual rate was $8,389 with 
$1,630 for each additional child; thus, totaling $10,019 for 
a surviving spouse with two dependent children.  38 U.S.C.A. 
§§ 1541, 5312; 38 C.F.R. § 3.23.  The annual pension rate is 
reduced by the amount of the surviving spouse's countable 
income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.3, 3.23 (2001).  
In determining countable income, all payments of any kind and 
from any source shall be included unless specifically 
excluded by law.  Amounts paid by a surviving spouse for 
expenses of the veteran's last illness and burial and his 
just debts may be excluded in determining the surviving 
spouse's countable income. 
38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.271, 3.272 (h); 
Veterans' Benefits Administration Manual M21-1, Appendix B 
(March 18, 1997); VAOPGCPREC 1-2000.

In her application for death pension benefits received by the 
RO in July 2000, the appellant reported that her child 
received $538.00 monthly in Social Security Administration 
(SSA) benefits.  She also reported receiving wages of $18,000 
a year from the Detroit Board of Education and $10,000 a year 
from the Children's Home of Detroit.  This figure represents 
an annual income of $34,456.00.  The appellant also reported 
that she and her one dependent child received $100,000.00 and 
$2,000 in life insurance, respectively.  The appellant also 
submitted information apparently reflecting that both she and 
her child received $538.00 a month in Social Security 
benefits in calendar years 2000 and 2001.  

On VA Form 21-8049, Request for Details of Expenses, the 
appellant reported that she spent $520.00 a month for 
housing, $400.00 a month for food, $1,094 a year for taxes, 
$1,200 a year on clothing, $500.00 a month on utilities, and 
$1,000 a year on her child's education.  These figures 
represent a total of $20,334.00 in expenses.  The appellant 
reported that she received only $ 4,000 in life insurance 
which she spent on the veteran's funeral.  No medical 
expenses were reported.  

While the Board can certainly empathize with any financial 
difficulty the surviving spouse and her child may experience, 
given the total annual countable income of $34,456.00, it is 
clear that the claimant has exceeded the income limitation 
for death pension (for a surviving spouse with one child).  
In her Substantive Appeal, received by the RO in January 
2002, the appellant reported that she only received  $538.00 
a month in Social Security benefits for her child and not for 
herself.  However, as noted above, the appellant submitted 
information apparently indicating that both she and her child 
received $538.00 a month in Social Security benefits in 
calendar years 2000 and 2001.  In any event, even if it was 
true that only the appellant's dependent child was in receipt 
of monthly Social Security benefits for calendar years 2000 
and 2001, the appellant would still be ineligible for death 
pension benefits as her total annual countable income would 
exceed the income limitation for death pension benefits.  
Thus, the claim must be denied due to excessive income.

Accordingly, as the record does not disclose any dispute as 
to the facts by which the appeal is to be decided in the 
present case, entitlement to VA improved death pension 
benefits is precluded by law and the claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


	(CONTINUED ON NEXT PAGE)






ORDER


As the countable annual income of the surviving spouse and 
one dependent child is excessive for payment of VA improved 
death pension, the appeal is denied.



		
	F.JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

